Citation Nr: 1540466	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date prior to March 15, 2012 for service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

 The Veteran served on active duty from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted an effective date of March 15, 2012 for service connection for PTSD.

The effective date of March 15, 2012 was applied by the RO as it was found to be the earliest date of a PTSD diagnosis.  The Veteran filed his service connection claim for PTSD in April 2010. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  

As mentioned, the Veteran was granted service connection for PTSD effective March 15, 2012.  The effective date of March 15, 2012 was chosen by the RO as it was the date of the first medical diagnosis of PTSD in the record.  The record indicates that this is the latter of the date of receipt of the claim and the date entitlement arose, as the Veteran filed his service connection claim on April 30, 2010.

The Board notes a March 2011 VA examination which did not diagnosis PTSD and Vet Center records diagnosing dyssomnia.  However, at the Veteran's July 2015 videoconference hearing, he indicated that he had sought treatment for PTSD as early as 2010 at the Omaha VAMC and a VA outpatient clinic in Omaha.  The Veteran specifically mentioned a VA employee with the initials P.M.  The Veteran alleged that he was given a diagnosis of PTSD at this time.  The record contains some treatment records from the Omaha VAMC, but it is unclear that they are the complete volume of records.  In addition, it is unclear that all potential VA outpatient clinic records are associated with the file.  It is also unclear from the hearing transcript if P.M. is a VA physician, but the Board notes that there are no medical records in the file signed by P.M.  Thus, the Board finds that remand is appropriate to obtain any outstanding VA treatment records, from the Omaha VAMC or outpatient clinic, and contact the Veteran to clarify the identity of P.M. and obtain any potential treatment records involving her.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he received for his PTSD and request that he forward any additional records to VA to associate with the claims file.  Ask the Veteran to clarify who P.M. is, as referenced in the July 2015 videoconference hearing, and obtain any appropriate treatment records involving P.M.

Take appropriate steps to obtain any outstanding VA treatment records, specifically from the Omaha VAMC and identified Omaha VA outpatient clinic.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




